 


110 HR 1568 IH: Henry Ford Scholarship Program Act
U.S. House of Representatives
2007-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1568 
IN THE HOUSE OF REPRESENTATIVES 
 
March 19, 2007 
Mr. Knollenberg introduced the following bill; which was referred to the Committee on Education and Labor 
 
A BILL 
To establish the Henry Ford Scholarship program to provide scholarships to high-achieving students to pursue undergraduate degrees in mathematics, science, engineering, and health-related fields. 
 
 
1.Short titleThis Act may be cited as the Henry Ford Scholarship Program Act. 
2.Henry Ford Scholarship program 
(a)Program establishedThe Secretary is authorized to establish a program, in accordance with the requirements of this Act, to award scholarships to high-achieving students who graduate from secondary school after May 1, 2007, to pursue undergraduate degrees in mathematics, science, engineering, and health-related fields at institutions of higher education. 
(b)Henry Ford ScholarsIndividuals awarded scholarships under this Act shall be known as Henry Ford Scholars. 
3.Scholarship awards 
(a)Scholarship amount 
(1)Maximum amountThe maximum amount of a scholarship that an eligible student may receive under this section shall be $5,000 for an academic year, and shall be $20,000 in the aggregate.  
(2)Adjustment for insufficient appropriationsIf funds available to carry out this Act for an academic year are insufficient to fully fund all scholarships awarded by the Secretary under this Act for such academic year, the amount of the scholarship paid to each student under this Act shall be reduced proportionately. 
(b)Period of awardScholarships under this section shall be awarded for a period of one academic year, and may be renewed for subsequent one-year periods during the first 4 years of study at any institution of higher education. 
(c)Relation to other assistanceScholarships provided under this Act shall not be considered for the purpose of awarding Federal grant assistance under title IV of the Higher Education Act of 1965 (20 U.S.C 1070 et seq.), except that in no case shall the total amount of student financial assistance awarded to a student under this Act and such title exceed such student’s total cost of attendance. 
(d)Conversion to loan 
(1)Failure to obtain undergraduate degree in mathematics, science, engineering, or a health-related fieldAny individual who receives a scholarship award under this Act who fails to obtain a bachelor's degree with a major in mathematics, science, engineering, or a health-related field from an institution of higher education within a period prescribed by the Secretary by regulations issued pursuant to this Act, shall be required to repay a pro rata amount of the scholarship award received, plus interest (but in no event at an interest rate higher than the rate applicable to loans in the applicable period under part B of title IV of the Higher Education Act of 1965 (20 U.S.C. 1071 et seq.)) and, where applicable, reasonable collection fees, on a schedule and at a rate of interest to be prescribed by the Secretary by such regulations. 
(2)Forgiveness if deceased or disabledAn individual shall be excused from repayment of any scholarship award required under paragraph (1) if the individual dies or becomes permanently and totally disabled (as determined in accordance with regulations prescribed by the Secretary). 
4.Eligibility 
(a)Initial student eligibilityTo be eligible for a scholarship under this Act, a student shall— 
(1)be a citizen, national, or permanent resident of the United States; 
(2)have a total adjusted gross income that— 
(A)based on the income of the parents of the student (and excluding any income of the dependent student), is less than $200,000, in the case of a student who is a dependent student; 
(B)based on the income of the student, is less than $100,000, in the case of a student who is an independent student and is not married; or 
(C)based on the income of the student and the student's spouse, is less than $200,000, in the case of a student who is an independent student and is married; 
(3)be a graduate of a public or private secondary school, or have the equivalent of a certificate of graduation as recognized by the State in which the student resides; 
(4)be enrolled or accepted for enrollment in a program of undergraduate instruction leading to a bachelor's degree with a major in mathematics, science, engineering, or a health-related field at an institution of higher education; and 
(5)have obtained a cumulative grade point average of at least 3.5 (or the equivalent as determined under regulations prescribed by the Secretary)— 
(A)at the end of the secondary school program of study, in the case of a student enrolled or accepted for enrollment in the first academic year of undergraduate education; or  
(B)at the end of the most recently completed academic year of undergraduate education, in the case of a student enrolled or accepted for enrollment in the second, third, or fourth academic year of undergraduate education. 
(b)Continuing eligibilityIn order for a student to continue to be eligible to receive a scholarship under this Act for a subsequent year of undergraduate education, the student shall maintain eligibility under subsection (a), including fulfilling the grade point average requirement under paragraph (5)(B) of such subsection.  
5.Selection 
(a)ApplicationEach eligible student desiring a scholarship under this Act shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require.  
(b)Award basisSubject to subsection (c), scholarships under this section shall be awarded on a first-come, first-served basis and subject to the availability of appropriations. 
(c)PriorityThe Secretary shall give priority in awarding scholarships under this section for an academic year to eligible students who received a scholarship award under this section for the preceding academic year. 
6.RegulationsThe Secretary is authorized to prescribe such regulations as may be necessary to carry out the provisions of this Act. 
7.DefinitionsFor the purposes of this Act: 
(1)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)). 
(2)SecretaryThe term Secretary means the Secretary of Education.  
8.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act such sums as may be necessary for fiscal year 2008, and for each succeeding fiscal year.  
 
